THORNBRUGH, P.J.,
specially concurring.
1 1 I agree with the reasoning and holding of the majority that the legislatively mandated standard of review in Section 840(D) im-permissibly infringes on the power of the Supreme Court under Article IV of the Oklahoma Constitution. I write separately, however, to emphasize the importance of the workers' compensation court's function in adjudicating an injured worker's claim.
T 2 In workers' compensation cases, a trial court's ability to see and hear the witnesses is especially crucial considering the interests at stake in the proceeding: the ability to earn a livelihood of an employee who has possibly been injured in the course of performing an employer's work, and who has no other remedy at law available to seek redress of that injury;1 and the potentially long-term liability, at substantial cost, of an employer for the employee's condition. The importance of the standard of review as applied to a lower court's fact-finding was discussed at length by Judge Lumpkin in his dissent in Seabolt v. State, 2006 OK CR 50, 152 P.3d 235 (cited in the majority opinion herein). Though Judge Lumpkin's discussion was addressed to the importance of appellate review of fact issues decided by a jury, the following comments are equally applicable in the case at bar:
Let me make it clear that I believe appellate courts always have the authority to interpret and apply the law. However, it is when appellate courts fail to respect the work of the trier of fact ... and seek to substitute their own view of the facts that I believe the appellate function goes astray. It is this type of action which erodes respect for the appellate role and causes the average citizen to lose faith in our judicial system.
Id. at 12, 152 P.3d at 289 (Lumpkin, J., dissenting). The opinion further notes that, as a policy matter, the finality of a fact-finder's decision "is important to the entire process and the system itself," inasmuch as such finality "helps reduce court congestion, i.e. fewer parties appeal" and "the morale of trial court judges" is protected from "constant second guessing." Id. at 111, 152 P.3d at 240. An even more important reason from a practical standpoint, " 'is that a high proportion of reversals on review erodes public confidence in trial courts'" Id. (citing K. Kunsch, Standard of Review (State & Federal): A Primer, Seattle Univ. L. Rev. vol. 18, no. 1, 12 (Fall 1994)).
T3 As stated in the majority opinion here, the function of reviewing a lower court's decision resides exclusively in the judicial department, and is a function requiring the exercise of sound judicial discretion based on training and expertise in the law. Deference to the determinations of courts whose factual conclusions regarding the evidence is made based on the trial judge's own expertise and ability to discern credibility and demeanor first hand is crucial to the Supreme Court's ability to perform its own function. Any attempt by the Legislature to interfere with this funection-particularly without stated or apparent reason or rationale-is not consistent with Articles IV and VII of the Oklahoma Constitution, is not consistent with our workers' compensation jurisprudence, and is not consistent with the maxim upon which our federal Constitution was founded, "that *888the legislative, executive, and judiciary departments, ought to be separate and diss tinct." The Federalist No. 47, at 249 (James Madison)(The Gideon ed. 2001). I agree with the majority that Section 840(D)(4) represents such an attempt, and that, as such, the statute is invalid. -

. With limited exceptions, the 1915 law abrogated a worker's right of action for personal injury incurred in the course of his or her employment, and abolished the jurisdiction of the courts over such actions "except as to the cause reserved to the State Industrial Commission for the benefit of an injured employee." Okla. Sess. Laws 1915, ch. 246, art. 6 § 2 (codified at Okla. Stat.1921 ch. 56 § 7339). Pursuant to § 302(a) of the new Workers' Compensation Code:
A. The liability prescribed in this act shall be exclusive and in place of all other liability of the employer and any of his or her employees, at common law or otherwise, for such injury, loss of services, or death, to the employee.... (Emphasis added.)